


Exhibit 10.11

 

RESTRICTED STOCK UNIT AWARD

DIRECTOR — TIME BASED

 

   Award Number:

 

 

 

 

 

 

 

 

 

   Award Date



 

   Number of Units

 

   Final Vesting Date

 

THIS CERTIFIES THAT SureWest Communications (the “Company”) has on the Award
Date specified above granted to [Recipient’s Name] (“Participant”) an award (the
“Award”) to receive that number of restricted stock units (the “Restricted Stock
Units”) indicated above in the box labeled “Number of Units,” each Restricted
Stock Unit representing the right to receive one share of SureWest
Communications Common Stock (the “Common Stock”), plus an additional amount
pursuant to Section 1(b), subject to certain restrictions and on the terms and
conditions contained in this Award and the SureWest Communications 2000 Equity
Incentive Plan (the “Plan”).  A copy of the Plan is available upon request.  In
the event of any conflict between the terms of the Plan and this Award, the
terms of the Plan shall govern.  Any terms not defined herein shall have the
meaning set forth in the Plan.

 

1.                                       Rights of the Participant with Respect
to the Restricted Stock Units.

 

(a)                                  No Shareholder Rights.  The Restricted
Stock Units granted pursuant to this Award do not and shall not entitle
Participant to any rights of a shareholder of Common Stock.

 

(b)                               Additional Restricted Stock Units.  As long as
Participant holds Restricted Stock Units granted pursuant to this Award, the
Company shall credit to Participant, on each date that the Company pays a cash
dividend to holders of Common Stock generally, an additional number of
Restricted Stock Units (“Additional Restricted Stock Units”) equal to the total
number of whole Restricted Stock Units and Additional Restricted Stock Units
previously credited to Participant under this Award multiplied by the dollar
amount of the cash dividend paid per share of Common Stock by the Company on
such date, divided by the Fair Market Value of a share of Common Stock on such
date.  Any fractional Restricted Stock Unit resulting from such calculation
shall be included in the Additional Restricted Stock Units.  A report showing
the number of Additional Restricted Stock Units so credited shall be sent to
Participant periodically as determined by the Company.  The Additional
Restricted Stock Units so credited shall be subject to the same terms and
conditions as the Restricted Stock Units to which such Additional Restricted
Stock Units relate.

 

--------------------------------------------------------------------------------


 

(c)                                Conversion of Restricted Stock Units;
Issuance of Common Stock.  Shares of Common Stock shall be issued to Participant
to the extent of the vesting of the Restricted Stock Units only upon the
Participant’s “separation from service” (within the meaning of Section 409A of
the Internal Revenue Code (the “Code”)) and in no event earlier than six months
after separation of service.  Neither this Section 1(c) nor any action taken
pursuant to or in accordance with this Section 1(c) shall be construed to create
a trust of any kind.  The value of any fractional Restricted Stock Unit or
Additional Restricted Stock Unit shall be paid in cash in accordance with the
foregoing timing rules.

 

2.                                       Vesting.  All of the Restricted Stock
Units are vested immediately.

 

3.                                       Restriction on Transfer.  The
Restricted Stock Units and any rights under this Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of by
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported sale, assignment, transfer, pledge, hypothecation or
other disposition shall be void and unenforceable against the Company.  No
transfer by will or the applicable laws of descent and distribution of any
Restricted Stock Units upon Participant’s death shall be effective to bind the
Company unless the Committee shall have been furnished with written notice of
such transfer and a copy of the will or such other evidence as the committee of
the Board of Directors administering the Plan (the “Committee”) may deem
necessary to establish the validity of the transfer.  Notwithstanding the
foregoing, Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of Participant
and receive any property distributable with respect to the Restricted Stock
Units upon the death of Participant.

 

4.                                       Adjustments to Restricted Stock Units. 
In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Common Stock would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available under the Award (including, without limitation, the
benefits or potential benefits of provisions relating to the vesting of the
Restricted Stock Units), the Committee shall, in such manner as it shall deem
equitable or appropriate in order to prevent such diminution or enlargement of
any such benefits or potential benefits, make adjustments to the Award,
including adjustments in the number and type of shares of Common Stock
Participant would have received upon vesting of the Restricted Stock Units;
provided, however, that the number of shares into which the Restricted Stock
Units may be converted shall always be a whole number.

 

5.                                       Income Tax Matters.

 

(a)                                In order to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.

 

--------------------------------------------------------------------------------


 

(b)                                 In accordance with the terms of the Plan,
and such rules as may be adopted by the Committee under the Plan, Participant
may elect to satisfy Participant’s federal and state income tax withholding
obligations arising from the receipt of, or the lapse of restrictions relating
to, the Restricted Stock Units, by (i) delivering cash, check (bank check,
certified check or personal check) or money order payable to the Company,
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, or (iii) delivering to the Company shares of Common Stock already owned
by Participant having a Fair Market Value equal to the amount of such taxes. 
Any shares already owned by Participant referred to in the preceding sentence
must have been owned by Participant for no less than six months prior to the
date delivered to the Company if such shares were acquired upon the exercise of
an option or upon the vesting of restricted stock or other restricted stock
units.  The Company will not deliver any fractional share of Common Stock but
will pay, in lieu thereof, the Fair Market Value of such fractional share. 
Participant’s election must be made on or before the date that the amount of tax
to be withheld is determined.

 

6.                                       Miscellaneous.

 

(a)                                  This Award does not confer on Participant
any right with respect to the continuance of any relationship with the Company
or its subsidiaries, whether as an employee, officer, or director, nor will it
interfere in any way with the right of the Company to terminate such
relationship at any time.

 

(b)                                 The Company shall not be required to deliver
any shares of Common Stock upon vesting of any Restricted Stock Units until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange and
Section 409A of the Internal Revenue Code) as may be determined by the Company
to be applicable are satisfied.

 

(c)                                  An original record of this Award and all
the terms hereof, executed by the Company, is held on file by the Company.  To
the extent there is any conflict between the terms contained in this Award and
the terms contained in the original held by the Company, the terms of the
original held by the Company shall control.

 

* * * *

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and this Restricted Stock Unit
Award.

 

 

RECIPIENT:

 

SUREWEST COMMUNICATIONS,

 

 

a California corporation

 

 

 

 

 

By:

 

[Type in Name]

 

 

Name

 

 

 

Title

 

--------------------------------------------------------------------------------
